Name: Council Directive 80/155/EEC of 21 January 1980 concerning the coordination of provisions laid down by Law, Regulation or Administrative Action relating to the taking up and pursuit of the activities of midwives
 Type: Directive
 Subject Matter: organisation of teaching;  employment;  teaching;  health;  European Union law
 Date Published: 1980-02-11

 Avis juridique important|31980L0155Council Directive 80/155/EEC of 21 January 1980 concerning the coordination of provisions laid down by Law, Regulation or Administrative Action relating to the taking up and pursuit of the activities of midwives Official Journal L 033 , 11/02/1980 P. 0008 - 0012 Finnish special edition: Chapter 6 Volume 2 P. 0051 Greek special edition: Chapter 06 Volume 2 P. 0081 Swedish special edition: Chapter 6 Volume 2 P. 0051 Spanish special edition: Chapter 06 Volume 2 P. 0095 Portuguese special edition Chapter 06 Volume 2 P. 0095 COUNCIL DIRECTIVE of 21 January 1980 concerning the coordination of provisions laid down by law, regulation or administrative action relating to the taking up and pursuit of the activities of midwives (80/155/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 49, 57 and 66 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, under Article 57 of the Treaty, the provisions laid down by law, regulation or administrative action relating to the taking up and pursuit of the activities of midwives must be coordinated ; whereas it is necessary for reasons of public health to move within the Community towards a common definition of the field of activity of the professional persons concerned and of their training ; whereas it has not been thought desirable to impose to that end a unified training programme for all Member States ; whereas they should on the contrary be allowed the greatest possible freedom in organizing training ; whereas the best solution is therefore to lay down minimum standards; Whereas the coordination of these activities, as envisaged by this Directive, does not exclude subsequent coordination; Whereas, as far as training is concerned, most Member States do not at present distinguish between midwives who pursue their activities as employed persons and those who are self-employed ; whereas for this reason it appears necessary to extend the application of this Directive to employed midwives, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Member States shall make the taking up and pursuit of midwifery activities under the titles referred to in Article 1 of Directive 80/154/EEC (4) conditional on the possession of a diploma, certificate or other evidence of formal qualifications in midwifery as listed in Article 3 of the said Directive, guaranteeing that the person concerned has acquired during the total duration of training: (a) adequate knowledge of the sciences on which the activities of midwives are based, particularly obstetrics and gynaecology; (b) adequate knowledge of the ethics of the profession and the professional legislation; (c) detailed knowledge of biological functions, anatomy and physiology in the field of obstetrics and of the newly born, and also a knowledge of the relationship between the state of health and the physical and social environment of the human being, and of his behaviour; (d) adequate clinical experience gained in approved institutions under the supervision of staff qualified in midwifery and obstetrics; (e) adequate understanding of the training of health personnel and experience of working with such personnel. 2. The training referred to in paragraph 1 shall comprise: - either a full-time course in midwifery comprising at least three years of practical and theoretical studies, admission to which is subject to completion of at least the first 10 years of general school education, - or a full-time course in midwifery lasting at least 18 months, admission to which is subject to possession of a diploma, certificate or other evidence of formal qualifications of nurses responsible for general care referred to in Article 3 of Directive 77/452/EEC (5). 3. The course in midwifery provided for in the first indent of paragraph 2 shall cover at least the subjects of the training programme set out in the Annex. (1)OJ No C 18, 12.2.1970, p. 1. (2)OJ No C 101, 4.8.1970, p. 26. (3)OJ No C 146, 11.12.1970, p. 17. (4)See page 1 of this Official Journal. (5)OJ No L 176, 15.7.1977, p. 1. The course provided for in the second indent of paragraph 2 shall cover at least the subjects of the training programme set out in the Annex which did not form part of an equivalent course in the training of nurses. 4. Member States shall ensure that the institution training midwives is responsible for the coordination of theory and practice throughout the programme. The theoretical and technical training mentioned in Part A of the Annex shall be balanced and coordinated with the clinical training of midwives mentioned in Part B of the same Annex in such a way that the knowledge and experience listed in paragraph 1 may be acquired in an adequate manner. Clinical instruction shall take the form of supervised in-service training in hospital departments or other health services approved by the competent authorities or bodies. As part of this training, student midwives shall participate in the activities of the departments concerned in so far as those activities contribute to their training. They shall be taught the responsibilities involved in the activities of midwives. Article 2 After a periodical examination of the results of the various training courses provided for in Article 1 (2), the Commission shall make its first report to the Council six years after notification of this Directive. The said examination shall be carried out with the assistance of the Advisory Committee on the Training of Midwives. In the light of the results of this examination, the Commission shall present proposals for amendments aimed at aligning the minimum criteria laid down for the said training courses on the conditions prescribed in the first sub-indent of the first indent and in the second indent of Article 2 (1) of Directive 80/154/EEC. The Council shall act forthwith on these proposals. Article 3 Notwithstanding Article 1, Member States may permit part-time training under conditions approved by the competent national authorities. The total period of part-time training may not be less than that of full-time training. The standard of the training may not be impaired by its part-time nature. Article 4 Member States shall ensure that midwives are at least entitled to take up and pursue the following activities: 1. to provide sound family planning information and advice; 2. to diagnose pregnancies and monitor normal pregnancies ; to carry out the examinations necessary for the monitoring of the development of normal pregnancies; 3. to prescribe or advise on the examinations necessary for the earliest possible diagnosis of pregnancies at risk; 4. to provide a programme of parenthood preparation and a complete preparation for childbirth including advice on hygiene and nutrition; 5. to care for and assist the mother during labour and to monitor the condition of the foetus in utero by the appropriate clinical and technical means; 6. to conduct spontaneous deliveries including where required an episiotomy and in urgent cases a breech delivery; 7. to recognize the warning signs of abnormality in the mother or infant which necessitate referral to a doctor and to assist the latter where appropriate ; to take the necessary emergency measures in the doctor's absence, in particular the manual removal of the placenta, possibly followed by manual examination of the uterus; 8. to examine and care for the new-born infant ; to take all initiatives which are necessary in case of need and to carry out where necessary immediate resuscitation; 9. to care for and monitor the progress of the mother in the post-natal period and to give all necessary advice to the mother on infant care to enable her to ensure the optimum progress of the new-born infant; 10. to carry out the treatment prescribed by a doctor; 11. to maintain all necessary records. Article 5 This Directive shall also apply to nationals of Member States who, in accordance with Council Regulation (EEC) No 1612/68 of 15 October 1968 on freedom of movement for workers within the Community (1), are pursuing or will pursue, as employed persons, one of the activities referred to in Article 1 of Directive 80/154/EEC. (1)OJ No L 257, 19.10.1968, p. 2. Article 6 1. Member States shall take the measures necessary to comply with this Directive within three years of its notification and shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field covered by this Directive. Article 7 Where a Member State encounters major difficulties in certain fields when applying this Directive, the Commission shall examine these difficulties in conjunction with that State and shall request the opinion of the Committee of Senior Officials on Public Health set up under Decision 75/365/EEC (1), as last amended by Decision 80/157/EEC (2). Where necessary, the Commission shall submit appropriate proposals to the Council. Article 8 Not later than six years after notification of this Directive, the Council, acting on a proposal from the Commission, and after having sought the opinion of the Advisory Committee, shall decide whether the derogation provided for in the third item in Part B of the Annex should be withdrawn or its scope reduced. Article 9 This Directive is addressed to the Member States. Done at Brussels, 21 January 1980. For the Council The President G. MARCORA (1)OJ No L 167, 30.6.1975, p. 19. (2)See page 15 of this Official Journal. ANNEX TRAINING PROGRAMME FOR MIDWIVES The training programme for obtaining a diploma, certificate or other evidence of formal qualifications in midwifery consists of the following two parts: A. THEORETICAL AND TECHNICAL INSTRUCTION (a) General subjects 1. Basic anatomy and physiology 2. Basic pathology 3. Basic bacteriology, virology and parasitology 4. Basic biophysics, biochemistry and radiology 5. Paediatrics, with particular reference to new-born infants 6. Hygiene, health education, preventive medicine, early diagnosis of diseases 7. Nutrition and dietetics, with particular reference to women, new-born and young babies 8. Basic sociology and socio-medical questions 9. Basic pharmacology 10. Psychology 11. Principles and methods of teaching 12. Health and social legislation and health organization 13. Professional ethics and professional legislation 14. Sex education and family planning 15. Legal protection of mother and infant (b) Subjects specific to the activities of midwives 1. Anatomy and physiology 2. Embryology and development of the foetus 3. Pregnancy, childbirth and puerperium 4. Gynaecological and obstetrical pathology 5. Preparation for childbirth and parenthood, including psychological aspects 6. Preparation for delivery (including knowledge and use of technical equipment in obstetrics) 7. Analgesia, anaesthesia and resuscitation 8. Physiology and pathology of the new-born infant 9. Care and supervision of the new-born infant 10. Psychological and social factors B. PRACTICAL AND CLINICAL TRAINING This training is to be dispensed under appropriate supervision: 1. Advising of pregnant women, involving at least 100 pre-natal examinations 2. Supervision and care of at least 40 pregnant women 3. Conduct by the student of at least 40 deliveries ; where this number cannot be reached owing to the lack of available women in labour, it may be reduced to a minimum of 30, provided that the student assists with 20 further deliveries. 4. Assistance with one or two breech deliveries 5. Experience of episiotomy and initiation into suturing 6. Supervision and care of 40 pregnant women at risk 7. At least 100 post-natal examinations and examinations of normal new-born infants 8. Supervision and care of mothers and new-born infants, including pre-term, post-term, underweight and ill new-born infants 9. Care of pathological cases in the fields of gynaecology and obstetrics, and diseases of new-born and young babies 10. Initiation into the care of general pathological cases in medicine and surgery.